Citation Nr: 0317345	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-05 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to recognition of Susan as the veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1970.

By letter dated in August 2001, the Regional Office (RO) 
informed the veteran that the Department of Veterans Affairs 
(VA) could not pay additional benefits based on his marriage 
to Susan.  The veteran submitted a timely appeal to the 
Board.  


FINDINGS OF FACT

1.  The veteran has submitted divorce decrees from all 
previous marriages.

2.  He married Susan in April 2003.


CONCLUSION OF LAW

Susan may be recognized as the veteran's spouse for the 
purpose of entitlement to VA benefits.  38 C.F.R. §§ 3.1(j), 
3.205 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the claimant and the 
representative, if any, of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's duty 
to assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

There is no indication in the record that the veteran has 
been apprised of the provisions of the VCAA.  In addition, 
there is some ambiguity in the record regarding whether the 
veteran wants to have a hearing before a Veterans Law Judge 
of the Board of Veterans' Appeals (Board).  In light of the 
favorable determination in this case, neither the VA's 
failure to comply with the VCAA, nor its failure to clarify 
the veteran's desire for a hearing is prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Factual background

The veteran submitted VA Form 21-686c, Declaration of Marital 
Status, in March 1975, and reported that he had been divorced 
from Lucretia M. and Christine. N., and that he was then 
married to Sandy D.  At that time, he submitted a copy of a 
decree of divorce from Sandy D., dated in April 1974.

The veteran submitted a claim for VA pension benefits in 
August 1990.  He indicated that he had been divorced from 
Lucretia, Kay, and N. C.  He stated that he had been married 
to Kay in Houston, Texas.

An eligibility verification report dated in January 2001 is 
of record.  The veteran reported that he was married and 
living with his spouse.  A certificate of marriage shows that 
the veteran married Susan in January 2001.

On VA Form 21-686c submitted in January 2001, the veteran 
indicated he had been married four times, and that his 
marriages to Lucretia M., Christine. N. and Sandy D. had 
ended in divorce.  He noted that he had married Susan in 
January 2001.

In May 2001, the veteran submitted decrees of divorce showing 
that he was divorced from "LeCrisha," Christine and Nancy.

A marriage licensing inquiry system for Harris County, Texas 
indicates that the veteran was married to "Mrs. Tommie Kay 
Hughes" by a justice of the peace in December 1975.

Received in June 2003 is a divorce decree showing that the 
veteran was divorced from "Tommie K. H." in October 2002.

A certificate of marriage shows that the veteran married 
Susan in April 2003.

Analysis 

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).

Marriage is established by one of the following types of 
evidence:  (1)  Copy or abstract of the public record of 
marriage, or a copy of the church record of marriage, 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record; (7)  Any other secondary 
evidence which reasonably supports a belief by the 
Adjudicating activity that a valid marriage actually 
occurred.  38 C.F.R. § 3.205(a).

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  38 C.F.R. 
§ 3.206 (2002).

The issue in this case is whether the VA may recognize the 
veteran's marriage to Susan.  It is apparent that the veteran 
has been married on a number of occasions.  The controversy 
in this case arose because the veteran reported in August 
1990 that he had been married at one time to "Kay."  There 
is no marriage certificate reflecting that he had ever been 
married to a "Kay," or that he had been divorced from her.  
In this regard, however, it is significant to observe that 
there is evidence in the file suggesting that the veteran had 
married a "Tommie Kay" in December 1975.  He recently 
submitted a divorce decree showing that he was divorced from 
"Tommie Kay" in October 2002.  

The veteran has argued that he was never married to Kay, and 
the Board finds that his allegations are plausible.  
Moreover, he has produced divorce decrees from all known 
spouses.  Therefore, the VA must recognize Susan as his 
current spouse.  


ORDER

Recognition of Susan as the veteran's spouse is granted.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

